Rao, Chief Judge:
The collector of customs assessed certain items of merchandise, covered by the above-enumerated protest, with duty at the rate of 50 cents per dozen, plus 10 per centum ad valorem, provided in paragraph 384 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, which applies to padlocks of pin tumbler or cylinder construction, not over iy2 inches in width.
It is the contention of plaintiff herein that said merchandise should properly have been classified as padlocks, not of pin tumbler or cylinder construction, not over 1% inches in width, in said paragraph 384 of the Tariff Act of 1930, as modified by Presidential Proclamation No. 3468, 97 Treas. Dec. 157, T.D. 55615, supplemented by Presidential Proclamation No. 3479, 97 Treas. Dec. 430, T.D. 55649, or by Presidential Proclamation No. 3513,98 Treas. Dec. 51, T.D. 55816, for which *206duty at the rate of 13y2 cents per dozen and 8 per centum ad valorem is provided.
This case has been submitted for decision upon the following stipulation of fact:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed HGS by Commodity Specialist Harry Slott on the invoice covered by the above-named protest, which were assessed with duty at 10% ad valorem plus 50$ per dozen under Paragraph 384, Tariff Act of 1930 as modified, T.D. 51802 and T.D. 55649, consist of padlocks not over 1 y2 inches in width, not of cylinder or pin tumbler construction.
Plaintiff limits the above protest to the claim for classification with duty at 8% ad valorem plus 13%^ per dozen under said Paragraph 384 as modified, T.D. 55615 and T.D. 55649.
Upon the agreed facts of record, we hold that the items of merchandise marked and initialed as aforesaid should properly have been classified as padlocks, not of pin tumbler or cylinder construction, not over 1 y2 inches in width, in said paragraph 384 of the Tariff Act of 1930, as modified by Presidential proclamations, supra, and subjected to duty at the rate of lSy2 cents per dozen and 8 per centum ad valorem. That claim in the protest is, therefore, sustained. As to all other merchandise and all other claims, the protest is overruled.
Judgment will be entered accordingly.